 



Exhibit 10.139c
CASH INCENTIVE AWARD AGREEMENT
          AGREEMENT made effective February 1, 2008 by and among Tiffany & Co.,
a Delaware corporation (the “Company”), Tiffany and Company, the New York
subsidiary corporation of the Company (“Tiffany”) and • (“Executive”).
          Whereas, on March 17, 2005 the Board of Directors of the Company
adopted, and on May 19, 2005 the stockholders of the Company duly approved, the
Company’s 2005 Employee Incentive Plan, as subsequently amended (the “Plan”);
and
          Whereas, the Stock Option Subcommittee of the Compensation Committee
of the Company was appointed the “Committee” under the Plan by said Board of
Directors; and
          NOW THEREFORE, based upon the foregoing and in consideration of the
mutual promises hereinafter set forth, it is hereby AGREED as follows:
     1. This Agreement is intended to be an Award Agreement under the Plan and
is subject to all terms and conditions set forth in such Plan, including the
Plan provisions limiting implied rights.
     2. Executive agrees that he/she shall not be entitled to any cash bonus in
respect of the fiscal year ending January 31, 2009 except as provided in this
Agreement.
     3. Tiffany agrees to pay, or, failing that, the Company shall pay, a cash
Incentive Award to Executive in respect of the fiscal year ending January 31,
2009 only as follows:

  (a)   Such award shall be paid, if at all, following the close of such fiscal
year and after financial results have been determined and publicly announced,
provided that Executive remains employed with Tiffany through the end of such
fiscal year;     (b)   No award shall be payable unless the following
Performance Measure is achieved: the Company’s consolidated net earnings for
such fiscal year (as adjusted by the Committee pursuant to Section 9.1 of the
Plan) equal or exceed $243,000,000;     (c)   If the condition stated in
subparagraph (b) is satisfied, a maximum Incentive Award of $•[see Schedule I
attached] will be payable to you, subject to the discretion of the Committee to
reduce such award; the Committee will not be limited in the exercise of such
discretion.

(Continued)

I



--------------------------------------------------------------------------------



 



     4. This Agreement shall be governed by the law of the State of New York
applicable to agreements made and to be performed within said state.
     IN WITNESS WHEREOF, parties hereto have entered into this Agreement
effective as of the date first stated above.

         
 
      Tiffany & Co.
 
      (the “Company”)
 
       
 
       
 
       
[Name of Executive]
       
 
       
 
      Tiffany and Company
 
      (“Tiffany”)
 
       
 
       
 
       

Schedule I

         
Michael J. Kowalski
  $ 2,000,000  
James E. Quinn
  $ 1,036,000  
James N. Fernandez
  $ 1,036,000  
Beth O. Canavan
  $ 840,000  
Jon M. King
  $ 840,000  

II